OFFICE   OF THE AlTORNEY     GENERAL OF TEXAS
                    AUSTIN




                                        our opinionIn


                                        g&h.
                                         -.
rttar,       lor_whloh pleare aompt our thazlb.
                                        - ..         .We
                                                      _ believe
v        hare asde the oor?oOt UIUrU8   Or WI. Mttor.
          Sootloa 6 (a) of &tIolo Bllb, Rorired Civil
8tatuto8, am amna0a tn 196T, road8 a8 r0ii~:
                    --2%~Railroad Co~~I8rIon Is here-
               bl giran authority to 188~      upon appli-
               oatlon to those pt4rson8who dorlrm tg
               angaga in the bUalZi@88 of transportlag
               for hlro over the hI&tway8 of this State,
               llramtook,cohalr, *ool, milk, llts8took
               r80a8tufr8, h0~80h0lb moda, 011 ridd
               lqulpmnt , and used offi    l’urnltur8
               ma lqufpmmt, timber utw in It8 nat-
               ur a ltate, rvnr maohlnery, findgrain
               8 ala1 peryaltr upon su0h kms, oondl-
               trons, and rertrlotIon8 a6 the Railroad
               CommIesIoa nay aem proper, end to make
               ruler ma rogulatIon0 governing 8u0h op-
               oration8 kerplng lnmilnd the proteotIon
               or the hig‘hwey8and th4 oarotT of the-
               trwellng ~publlo;proridbd, thnt If thlr
               hot or ray rsotion,,OubM)otIOn,sont+oe,
               olau80, or phraro thomd, I8 held unooa-
               8tItutIonti anb fmdia    br roamon or th0
               illOlUOiOl&Or thi8 Sub8eotIon    tb   L&S-
               laturo heroby doolupr that It rould
               haw paawd this Ant-aaU   may suoh boo-
               tion, Subseotlon, mentense, olau88, or
               phra80 thereof without thI8 Sub800tloar*
            W8 unaoataaa  rN8 you that the speol8l maodity
  porritr la quO8tIon, a8 orlgInally 5ssuod, only authorize
  the truuportatlon Of *oil field •qUIp~nt,n but th a tlub-
  8equont to the Irsueno~ of suoh pomiIt8, probably ttmu@
  inadtwteaoo, the Ia8atlrloationplatoa Irru8d thereunbr
  do8orIbr thr authority OS the tN&r    a8 bolng for the
  tran8portatlon of *oil rida equipment 9spgp&&Aod.
  80ti of ruoh oarrietr am OontendIagtha
  rI&ht now to 0~x7 artIole8 uhloh ark not pmullar to.011
  rida8, but uhloh ria~b8 -06 la ail fma8,      own poorIo8,
  lumbar ana the llko.
                kuthoritf oaunot be obtaImb for the tran8porta-
    tloa
       oi umwdltior        other th8a t&or@ naimd In 8aI6 Seotloa
  8 (d), rithout     appliodlon tuta huring,  *ioh uo urd0ntuia
  has not boOa had a0 to the oarrIM       In quaatIon: and one
  mu8t make applioatlon b&or0 reoelrlng authority to tram-
Sborrblo        Jrwsb             KilAq,         PamS



port tam Sp6OId         8O=OditiOS                      aud         la    tootloa            8 (4). IIoaeo,
w   Ue Of tha    OpbiOn         th8t             t&O80            SUdU8             hU0      SSqUiMa     80
SdditiO&l~ right.        br the                 iMUti=              Of the          *ordS     ‘Utd   Sue
p1hS’  $a -0      IaMtifiOatiOa                         plateSa

              To 4~. the tmm”oIl                              flold lqulpmnt”                   the broad
aunlag      ‘oontendodr0r br 80%                          0s  tJLo.8         OUriOM            wu;La   b.   to
ONat       OMD3n        OarriUS                 the put Of
                                           WithOUt          OOIQiiUIOS           Oa
th0 pomlttoe8 rith thr aur;lroqulrm8ntr ad8 0s that       typa
0s SUrhri    "Oil fir ld lquimt’     M8U8  Otiy  ruoh tOOl8,
apparattisfindmaobinary a8 I8 needed Inthe drilling ana
operation 0s oil and g66 8ellr. Sooh equipsat au82 bo pe-
OtiiU  to Oil fiO)dS sod their O&'UatiOth urhi10mt in
point, the fOllowIn& 0~8~8   a reOS lssia tr o eo
                                                lc thi6 eon-
MStiOn;

                U.S. Ebl+r       Co. vs. Ua6hIa@oa Si&
                            ., 149 Pao. 706, L.R.A.
                          131s-?, p. 951
                %llkVS.            0.c.     t    8.2.        w.     CO.,       68     S.X.     ec#

                 Inin       VS.      tit0 ~iMCO0                  CO., 40 S.W. -
                           (8U) 671
                ulqlyps;h.(L.tG.                                  Coatral           Trust Co.,
                          .
                 rma the opinion 0s chid nutlo* xeciendon in
 Qnor    vs.     Railroaa CommI88l0n. 117 S.1. (ta) 148: lr o r a                                             la -
 UiSSSd,    W      qUOt8     (LB fbllOW81                -

                           qn*r            baldor 0s              l 'SDOOfti            008-
                 moaltf ourlor pumit, 1 i88u0a I'ebns-
                 ary 16, 1933,'und6r femblD'8 An8. Clr.
                 St. art. Ollb, Sootion   6 (a), rued tb
                 Bailmad Coa&a8ioo     and Its membon
                 (rorurd to as dd8ndaCtS) to rot
                 aala@ a goneral ordor of the Com8I8sIoa
                 pa8884 Bowmbsr RR, 19333,:lImitlng and
                 n.tr10t1ng trarMgortat10nor 'Oil
                 Pi814 rqulpmmt* uadu     Sp6016l Ckmmodl-
                 ty Puma*;   rpd  for moiua~     ahi.    . .
                      *Th* ardor ra?- +taokad on two
                 grotmdsr beoeuse, (11 it xa6 pa8SOd with-
                 out not.100or heuIng, dsloh mot la8
                 oonosama~ and (8) it was unjust, unroa-
                 sonable, end dIsorI.mInatory as to 0rwr.
                 . . .
  Bowrablo    Jumr       Il.            Pago
                                 ltllday,           4



                     qrn hatm m8aa                  the       oono1u6lon         that
              notlom or houin(             ware not           r88eatiaI          to
              the validity of the or&r                        la qumctloa. . .
                         ?bi8      SOOti       (u       (b)   ) 8SUirOSuY             h8
              no   nlmtioa          trJgenmral ordmn of thm Coop-
              miS.iOlI,sffeoting alike 8&l 06rrf.r. or
              all'oarrierr0s a olasa.
                   *It deal6 3peolfloally end .~~lu.It.-
              1~ with Inrraotlo~a or th. lar or Cov6aIs-
              slon rulme and non-utimr by lndlrlduslomr-
              tlfioatm or germlt holdmrr.   The dlmtlrro-
              tlon bmfnmmu ordarm of this oheraoter mnd
              general ordora la fundmnmntal.Thm fOWU
              dr80t oaly th. individual osrrlor   m0ma,
              mnd turnprmdloatmdupon momm d.r.llotlon
              upon hi. part. Thm lattor affmot al.1motor
              oarrlmrs or thomm of a olasr am r.lL a8 dl
              oompd.ng   oarrhra  of ovary dmaorlptlon..
              Thm rmoord shows th6t t&r3 war3 ot3r i?iCO
              6pmOiti  wxsnodlty oarrlmrr operating unndmr
              pormlts granted prior to No~omnbmr 88; 19SZ.
              Therm la no mompolllng Inherent reatin *hy
              notloe and hmaring Should b. requlrod as
              prmrmquI6itm to th. vtiiasttgof -neti-
              ~108 6nd rmgulstlorrr0s adminirtratlre
              bo.rd..”


              Am already Iadloatmd, nm do not bmllmrm that the
   SpmOiti  lo mmo dlty
                      oarrlmrs, sUthQrItOd by their omrtifl-
   sate8 ,to trmaaport only 0Il ri8ia lqulpasat,havm l utbarl-
   tr   to oan'y mnfihing .x..~t auoh tOO18, apparatus ad                       ma-
   ohbimryU     16   nm.4.4 in the         drilling            ULd OJmNtiOIh Of Oil
   Ma g68 WuS.                 Cmrtaialy,under the             oourt*a          holdlag in
   the Ormmr oaam,      oupra, t&m Raiboad ‘~00ai86~0n    oi %x86,
   by gmmral    or&or,    .oan mo restriot 8uoli oarrlmrs.   Your
   rlrrt qonrtlon,     'ihmrmform, rsomltma  an affinmatlvmanswmr~

                                                              fOUr6       VOW     tNly


APPROVEGAUG 10, 1939                                    AmFlREY oi?lmfALOF TKxhtl


ATTORNEY GENE+L OF m$
   ORL:po
                                                    COMMIITEE